Citation Nr: 1601513	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability of the right foot, diagnosed as pes cavus, plantar fasciitis, and heel spurs, including as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1998 to December 2008.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran initially appealed the initial rating assigned for his service-connected left foot disability, the denial of service connection for multiple joint arthritis, and the denial of service connection for a right foot disability.  

In a March 2014 decision, the Board granted a 10 percent initial rating for the left foot disability and remanded the matters regarding multiple joint arthritis and a right foot disability.  The Board again remanded these issues in March 2015.  By rating decision dated in November 2015, the RO granted service connection for multiple joint arthritis, specifically arthritis of both ankles, both elbows, both wrists, both knees, both shoulders, and both hands.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, this issue has been previously remanded by the Board on two occasions.  Regrettably, the case must be returned once again to the RO to insure due process of law.  The Veteran's main contention is that his right foot disability, which has been variously diagnosed as pes cavus, heel spurs and plantar fasciitis, is caused or aggravated by his service-connected left foot disability.  While medical opinions relating to this contention have been obtained, as noted, service connection was recently established for additional lower extremity disorders, including arthritis of both knees and ankles.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to afford the Veteran every consideration, the Board believes that, in light of the contentions relating to service connection, the Veteran must be afforded an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his right foot disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right foot disabilities are caused or aggravated by any of the Veteran's service-connected disabilities.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

